     Case: 1:19-cv-07504 Document #: 38 Filed: 01/27/20 Page 1 of 1 PageID #:625

                      UNITED STATES DISTRICT COURT
            FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.3.1
                                 Eastern Division

Aon PLC, et al.
                                   Plaintiff,
v.                                                     Case No.: 1:19−cv−07504
                                                       Honorable Martha M. Pacold
Infinite Equity, Inc., et al.
                                   Defendant.



                          NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Monday, January 27, 2020:


       MINUTE entry before the Honorable Martha M. Pacold:Status hearing held on
1/27/2020. Counsel appeared and advised the Court that they have reached an agreement
regarding the motion for temporary restraining order [23]. The Consent Order is to be
submitted to the Court's proposed order box by 1/28/2020. Plaintiffs' motion for expedited
discovery [26] is granted. The parties are working out an agreed expedited discovery
schedule which can be submitted directly to Mag. Judge Harjani. Defendants' motion to
dismiss [34] is entered and continued to 2/20/2020 at 10:00 a.m. The status hearing set for
2/20/2020 at 10:00 a.m. will stand.(rao, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.
For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
